DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23-October-2019 has been entered.

Remarks
3.	In response to communications filed on 6/19/2020, claims 1-20 have been cancelled; no claims have been amended, and new claims 21-40 have been added. Therefore, claims 21-40 are presently pending in the application.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	Claims 21-30 and 32-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Srinivasan et al. (U.S. Patent No. 8,589,436).
As to claim 21, Srinivasan et al. teaches computing system, comprising: 
one or more processors; and a computer storage medium having computer-executable instructions stored thereupon which, when executed by the one or more processors (See Srinivasan et al., column 9, lines 4-34, wherein Srinivasan discloses processor, computer storage medium and software (instructions)), cause the computing system to: 
identify, from an ordered plurality of data entries, a plurality of contiguous data entries that match a pattern (See Srinivasan et al., column 1, line 56-column 24, line 24, wherein contiguous data is read on data stream and column 4, line 63-column 5, line 12), wherein the pattern comprises a sequence of pattern parts, and wherein the pattern matches the plurality of contiguous data entries when each of the sequence of pattern parts matches an adjacent, non-overlapping subset of the contiguous data entries (See Srinivasan et al., Figure 3, also see column 29, lines 9-58, wherein class A patterns represent a subset that maybe specified for pattern matching; Also see column 4, line 63-column 5, line 38); 
associate a name with one of the plurality of pattern parts (See Srinivasan et al., column 4, line 31-67, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched; also see column 6, lines 22-34); 
apply a condition to the sequence of contiguous data entries that match the pattern, wherein the condition includes a reference to the name associated with the one of the plurality of pattern parts (See Srinivasan et al., column 4, line 31-67, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched. The regular expression is built using one or more symbols and may use one or more operators. Examples of operators include but are not limited to a concatenation operator (e.g., an "AND" operator between symbols in a regular expression may be used to indicate an AND relationship between the symbols), alternation operator (e.g., a vertical bar `|` may separate symbols in a regular expression indicating an OR condition for the symbols), one or more quantifiers, grouping operator (e.g., indicated by parentheses), and the like” and column 5, lines 40-29, wherein “Each symbol in the alphabet corresponds to a variable name corresponding to a Boolean condition that is specified in the DEFINE component 206 of the query. The DEFINE component 206 of query 200 specifies Boolean conditions (or predicates) that define the symbols declared in the regular pattern. For the example depicted in FIG. 2, the symbols declared in pattern 204 include A, B, C, and D. The predicates or Boolean conditions associated with the symbols are defined by the DEFINE component”); and 
provide the plurality of contiguous data entries that match the pattern and that satisfy the condition (See Srinivasan et al., Figure 3, element 308, also see column 9, lines 63-67, wherein the match is outputted).  

As to claim 22, Srinivasan et al. teaches wherein the pattern and the plurality of pattern parts are defined by a first clause of a query statement (See Srinivasan et al., Figure 3, also see column 6, lines 15-21, wherein Srinivasan discloses “a query 200 that may be provided specifying a pattern to be matched over an event stream according to an embodiment of the present invention. Query 200 comprises a FROM clause 202 that specifies an event stream “Ticker over which pattern matching is to be performed”).  

As to claim 23, Srinivasan et al. teaches wherein the name is associated with the one of theSerial No.: 15/783,253-2- Alty Docket No.: EB2-00011USC1Atty/Agent: David FosterNewport IP, LLCplurality of pattern parts by a sub-clause of the first clause (See Srinivasan et al., column 7, lines 11-15, wherein Srinivasan discloses “MATCH RECOGNIZE Clause that contains all the Sub-clauses or components relevant to the pattern specification”).  

Srinivasan et al. teaches wherein the condition is applied to the sequence of contiguous data entries by a second clause of the query statement (See Srinivasan et al., column 6, lines 22-34, wherein Srinivasan discloses The DEFINE component 206 of query 200 specifies Boolean conditions (or predicates) that define the symbols declared in the regular pattern. For the example depicted in FIG. 2, the symbols declared in pattern 204 include A, B, C, and D. The predicates or Boolean conditions associated with the symbols are defined by the DEFINE component”).  

As to claim 25, Srinivasan et al. teaches wherein the first clause comprises a PATTERN clause (See Srinivasan et al., column 6, lines 22-24, wherein Srinivasan discloses Query 200 comprises a PATTERN component 203 that specifies a regular expression 204 identifying the pattern to be recognized in the event stream ‘Ticker’”), the sub-clause of the first clause comprises an AS clause, and the second clause comprises a WITH clause (See Srinivasan et al., column 6, line 61-column 7, line 29).  

As to claim 26, Srinivasan et al. teaches wherein the sequence of pattern parts is delimited by an identifier defined by a query language (See Srinivasan et al., column 5, lines 1-58, wherein Srinivasan discloses “Query 200 comprises a PATTERN component 203 that specifies a regular expression 204 identifying the pattern to be recognized in the event stream “Ticker'. The regular expression (A B C A BD) in query 200 comprises several symbols or correlation names. The pattern specified in FIG. 2 is an example of a simple nonrecurring pattern. It is nonrecurring since each symbol in the pattern specifies only a single occur
rence of that symbol and does not include recurrences of the symbol. The alphabet set for a pattern comprises distinct symbols in the pattern. For the above example, the alphabet set is {A, B, C, D). Each symbol in the alphabet corresponds to a variable name corresponding to a Boolean condition that is specified in the DEFINE component 206 of the query”).  

As to claim 27, Srinivasan et al. teaches wherein the identifier between pairs of pattern parts of the sequence of pattern parts defines an ordering of the sequence of pattern parts (See Srinivasan et al., column 3, lines 29-57, wherein Srinivasan discloses “The data stream can thus be considered as a stream of unbounded sets of data. In one embodiment, a data stream is a sequence of <tuple, timestamp pairs. The tuple refers to the data portion of a stream. A tuple may be considered as similar to a row in a table. The tuples in a stream have a schema”).  

As to claim 28, Srinivasan et al. teaches wherein the query statement comprises a relational query clause, and wherein a result of the relational query clause is referenced by the condition (See Srinivasan et al., column 5, lines 40-29, wherein “Each symbol in the alphabet corresponds to a variable name corresponding to a Boolean condition that is specified in the DEFINE component 206 of the query. The DEFINE component 206 of query 200 specifies Boolean conditions (or predicates) that define the symbols declared in the regular pattern. For the example depicted in FIG. 2, the symbols declared in pattern 204 include A, B, C, and D. The predicates or Boolean conditions associated with the symbols are defined by the DEFINE component”).  

As to claim 29, Srinivasan et al. teaches wherein the condition comprises an expression that determines if the one of the plurality of pattern parts is in the result of the relational query clause (See Srinivasan et al., column 4, line 63-column 5, line 38, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched; Also see, column 10, lines 29-42).  

As to claim 30, Srinivasan et al. teaches wherein the one of the pattern parts matches to a plurality of contiguous data entries (See Srinivasan et al., column 4, line 63-column 5, line 38, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched; Also see, column 10, lines 29-42).  

As to claim 32, Srinivasan et al. teaches a computer-implemented method, comprising: 
(See Srinivasan et al., column 1, line 56-column 24, line 24, wherein contiguous data is read on data stream and column 4, line 63-column 5, line 12), wherein the pattern comprises a sequence of pattern parts, and wherein the pattern matches the plurality of contiguous data entries when each of the sequence of pattern parts matches an adjacent, non-overlapping subset of the contiguous data entries (See Srinivasan et al., Figure 3, also see column 29, lines 9-58, wherein class A patterns represent a subset that maybe specified for pattern matching); 
associating a name with one of the plurality of pattern parts (See Srinivasan et al., column 4, line 63-column 5, line 38, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched); 
applying a condition to the sequence of contiguous data entries that match the pattern, wherein the condition includes a reference to the name associated with the one of the plurality of pattern parts (See Srinivasan et al., column 5, line 13-57, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched. The regular expression is built using one or more symbols and may use one or more operators. Examples of operators include but are not limited to a concatenation operator (e.g., an "AND" operator between symbols in a regular expression may be used to indicate an AND relationship between the symbols), alternation operator (e.g., a vertical bar `|` may separate symbols in a regular expression indicating an OR condition for the symbols), one or more quantifiers, grouping operator (e.g., indicated by parentheses), and the like” and column 5, lines 40-29, wherein “Each symbol in the alphabet corresponds to a variable name corresponding to a Boolean condition that is specified in the DEFINE component 206 of the query. The DEFINE component 206 of query 200 specifies Boolean conditions (or predicates) that define the symbols declared in the regular pattern. For the example depicted in FIG. 2, the symbols declared in pattern 204 include A, B, C, and D. The predicates or Boolean conditions associated with the symbols are defined by the DEFINE component”); and 
providing the plurality of contiguous data entries that match the pattern and that satisfy the condition (See Srinivasan et al., Figure 3, element 308, also see column 9, lines 63-67, wherein the match is outputted).    

As to claim 33, Srinivasan et al. teaches wherein the ordered plurality of data entries comprises an ordered plurality of tuples, wherein each of the ordered plurality of tuple comprises one or more named data fields (See Srinivasan et al., column 3, lines 29-57, wherein Srinivasan discloses “The data stream can thus be considered as a stream of unbounded sets of data. In one embodiment, a data stream is a sequence of <tuple, timestamp pairs. The tuple refers to the data portion of a stream. A tuple may be considered as similar to a row in a table. The tuples in a stream have a schema”).  

Srinivasan et al. teaches wherein at least one of the sequence of pattern parts comprises a condition that includes a reference to a named data field of a tuple (See Srinivasan et al., column 4, line 31-67, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched; also see column 6, lines 22-34)). 
 
As to claim 35, Srinivasan et al. teaches wherein the pattern and the plurality of pattern parts are defined in a first clause of a query statement, wherein the condition is defined in a second clause of the query statement, wherein the second clause of the query statement returns a plurality of contiguous data entries and wherein the query statement comprises a relational query clause that returns an unordered plurality of data entries (See Srinivasan et al., column 6, lines 22-34, wherein Srinivasan discloses The DEFINE component 206 of query 200 specifies Boolean conditions (or predicates) that define the symbols declared in the regular pattern. For the example depicted in FIG. 2, the symbols declared in pattern 204 include A, B, C, and D. The predicates or Boolean conditions associated with the symbols are defined by the DEFINE component”).  

As to claim 36, Srinivasan et al. teaches wherein the relational query clause includes a reference to a result of the second clause of the query statement (See Srinivasan et al., column 6, lines 22-34).  

As to claim 37, Srinivasan et al. teaches a computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to: 
identify, from an ordered plurality of data entries, a plurality of contiguous data entries that begins when a first condition is met, wherein the first condition is defined in a first clause of a query statement, wherein the query statement comprises a relational query clause that returns unordered data, and wherein the relational query clause includes a reference to a result of the first clause of the query statement (See Srinivasan et al., column 4, line 31-67, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched. The regular expression is built using one or more symbols and may use one or more operators. Examples of operators include but are not limited to a concatenation operator (e.g., an "AND" operator between symbols in a regular expression may be used to indicate an AND relationship between the symbols), alternation operator (e.g., a vertical bar `|` may separate symbols in a regular expression indicating an OR condition for the symbols), one or more quantifiers, grouping operator (e.g., indicated by parentheses), and the like” and column 5, lines 40-29, wherein “Each symbol in the alphabet corresponds to a variable name corresponding to a Boolean condition that is specified in the DEFINE component 206 of the query. The DEFINE component 206 of query 200 specifies Boolean conditions (or predicates) that define the symbols declared in the regular pattern. For the example depicted in FIG. 2, the symbols declared in pattern 204 include A, B, C, and D. The predicates or Boolean conditions associated with the symbols are defined by the DEFINE component”); and 
identify, based on the relational query clause, an unordered result set based in part on the result of the first clause (See Srinivasan et al., Figure 3, element 308, also see column 9, lines 63-67, wherein the match is outputted). 
 
As to claim 38, Srinivasan et al. teaches wherein the querySerial No.: 15/783,253-5- Alty Docket No.: EB2-00011USC1Atty/Agent: David FosterNewport IP, LLCstatement comprises a second clause that defines an end of the plurality of contiguous data entries (See Srinivasan et al., column 33, lines 24-38, wherein Srinivasan discloses “A check is then made to see if all bindings in list NEW AFBL have been processed (step 1054). If all bindings in NEW AFBL are determined to have been processed then the processing ends, else processing continues with step 1028 wherein a new binding is selected for processing. At the end of processing of event e, it can be verified that the seven invariants listed above hold. It should be noted that the method depicted in FIG.10 and described above may also be used for detecting Class A, including Class A simple recurring patterns, since these patterns are just a Subclass of the general Class B patterns. The method depicted in FIG. 10 and described above may be implemented with two separate lists: i) Partial Active PA and ii) Both active and Matched but
unsure list AMU. In one embodiment, rather than have a single AFB list, it is also possible to have two lists—AB and FB.”).    

Srinivasan et al. teaches wherein the plurality of contiguous data entries are associated with a name, and wherein the relational query clause includes a reference to the name (See Srinivasan et al., column 4, line 31-67, wherein Srinivasan discloses “patterns to be matched are specified using regular expressions. A regular expression is a string of symbols (also referred to as correlation names or correlation variables) representing the pattern to be matched; also see column 6, lines 22-34)). 

As to claim 40, Srinivasan et al. teaches wherein the relational query clause comprises a select clause (See Srinivasan et al., Figures 2, 5 and 8; Also see column 19, lines 16-38, wherein Srinivasan discloses “Pattern matching module 110 is configured to analyze query 500 as specifying a pattern that is a Class A pattern. Upon recognizing a pattern as a Class A pattern, pattern matching module 110 is configured to determine and apply a technique that is specified for Class A pattern processing. In one embodiment, according to the selected technique, a finite state automaton (FSA) is created for the pattern. The following definitions are introduced to formally describe the structure of the automaton”).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (U.S. Patent No. 8,589,436) in view of Jiang et al. (U.S. Patent Application Publication No. 2011/0208730).
As to claim 31, Srinivasan et al. does not explicitly teach wherein the ordered plurality of data entries comprises log data.
Jiang et al. teaches context aware searching (See abstract), in which he teaches wherein the ordered plurality of data entries comprises log data (See Jiang et al., paragraphs 24, 40-44, wherein Jiang teaches “search logs” read on “log data”).
Srinivasan et al. and Jiang et al. are from the analogous art of processing query’s and session/stream data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Srinivasan et al. and Jiang et al. to have combined Srinivasan et al. and Jiang et al..  The motivation to combine Srinivasan et al. and Jiang et al. is to provide better search results through the processing and analyzing of search streams and search logs (See Jiang et al., paragraphs 55-57).  Therefore, it would have been obvious to one skilled in the art to combine Srinivasan et al. and Jiang et al..

Response to Arguments
8.	Applicant's arguments filed on 6/19/2020, with respect to the rejected claims in view of the cited references have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






3/3/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164